NO. 12-14-00099-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JAMES PAUL BURKS AND                              §      APPEAL FROM THE 4TH
KATIELEE BURKS,
APPELLANTS
                                                  §      JUDICIAL DISTRICT COURT
V.

TAYLOR JIMMERSON,
APPELLEE                                          §      RUSK COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
       Pursuant to Rule 32.1, Appellants’ docketing statement was due to have been filed at the
time the appeal was perfected, i.e., April 4, 2014. See TEX. R. APP. P. 32.1. On April 14, 2014,
this court sent a notice informing Appellants that they should file a docketing statement within
ten days if they had not already done so. On the same date, this court sent Appellants a notice
requesting that they remit the filing fee for the appeal on or before April 25, 2014.
       Appellants did not pay the filing fee or file the docketing statement. Accordingly, on
April 29, 2014, this court issued another notice advising Appellants that the docketing statement
was past due. The notice also advised Appellants that the filing fee was due to have been paid on
or before April 25, 2014, but had not been received. See TEX. R. APP. P. 5 (requiring payment of
filing fee at time an item is presented for filing). The notice further provided that unless the
docketing statement was filed and the filing fee was paid on or before May 9, 2014, the appeal
would be presented for dismissal in accordance with Rule 42.3. The time for filing the docketing
statement and paying the filing fee has expired, and Appellants have not complied with the
court’s request. Because Appellants have failed to comply with Texas Rules of Appellate
Procedure 5 and 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered May 14, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              MAY 14, 2014


                                          NO. 12-14-00099-CV


                      JAMES PAUL BURKS AND KATIELEE BURKS,
                                    Appellants
                                       V.
                               TAYLOR JIMMERSON,
                                     Appellee


                                  Appeal from the 4th District Court
                            of Rusk County, Texas (Tr.Ct.No. 2012-217)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.